Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “sensors placed on a user’s one or more body parts” in line 4 should be amended to read –sensors configured to be placed on a user’s one or more body parts--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “the user’s body parts” in line 11 should be amended to read –the user’s one or more body parts--.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “on overlay to activity elements” in line 2 should be amended to read –an overlay to the activity elements--.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the phrase “server” in line 4 should be amended to read –the remote server--.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the phrase “by from” in line 5 should be amended to read –from--.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the phrase “the heart rate determined” in lines 2-3 should be amended to read –the heart rate is determined--.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  the phrase “the user’s body parts” in line 7 should be amended to read –a user’s body parts--.  Appropriate correction is required.

Claim 24 is objected to because of the following informalities:  claim 24 should be depending on claim 23, and the phrase “calories burned” in line 2 should be amended to read –the calories burned--.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  the phrase “a user’s body” in line 8 should be amended to read –the user’s body--.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  the phrase “the heart rate determined” in lines 11-12 should be amended to read –the heart rate is determined--.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  the phrase “and user biometric data comprising the user’s age, height, weight, and sex” in lines 12-13 should be amended to read -- and user biometric data, wherein the user biometric data comprising the user’s age, height, weight, and sex--.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  the phrase “augmented reality (AR) visual space” in lines 18-19 should be amended to read –the augmented reality (AR) visual space --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recite the limitation “a plurality of the user’s body parts” in line 9, this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the claimed “plurality of the user’s body parts” is the same and/or different body parts than the claimed “one or more body parts” in line 4. The scope of the claim remains indeterminate because of the claimed “a plurality of the user’s body parts”.

Allowable Subject Matter
Claims 1, 2, 4, 5 and 7-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 21-25 are allowed if rewritten or amended to overcome the claims objections.

The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Ward et al (2020/0047027) teaches a method and system for determining energy expense, the method comprising: receiving spatiotemporal data by a client application executing on a client device based on tracking position of a plurality of sensors placed on a user’s one or more body parts, a plurality of activity elements associated with a workout being displayed on a display responsive to the client application, the spatiotemporal data indicating spatial coordinates of a plurality of points associated with a plurality of the user's body parts as obtained from the tracking of the position of the plurality of sensors in three dimensional space, while the user is performing the workout by moving the user’s body parts on which the sensors are place.
The prior art does not teach, disclose and/or fairly suggest  determining the energy expense for the user during the workout based on the spatiotemporal data, captured over a predetermined period of time, and a predetermined resting energy expense, the energy expense being adjustable based on user biometric data and nature of activity the user is engaged in based on input provided to the client application; adjusting the energy expense based on the user biometric data and the nature of the activity.
And/or fairly teach determine an estimated heart rate for the user while performing the workout, the heart rate determined based on the spatiotemporal data and user biometric data comprising the user’s age, height, weight, and sex, determine an energy expense for the user during the workout based on the spatiotemporal data and the estimated user heart rate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim objections, 112 rejections and 102 rejection have been fully considered and are persuasive. The claim objections, 112 rejections and 102 rejection have been withdrawn. 

The Application has minimal rejections/objections to allowance, but the Examiner communicated with the Applicant F. JASON FAR-HADIAN on July, 29th 2022, and the Applicant preferred to receive an Office Action with the proposed Examiner Amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791